DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2 June 2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Onno (U.S. Patent 2020/0137418) in view of Bar (U.S. Publication 2018/0063513). 

As to claims 1 and 11, Onno discloses a three-dimensional model encoding device (fig. 1; a spherical 3D model is encoded to 2D video), 
a memory configured to store a program and a processor configured to execute the program and control the three-dimensional model encoding device (p. 3, section 0063-0066) to:
generate a two-dimensional image including one or more projected images by projecting a three-dimensional model to at least one two-dimensional plane (p. 2, section 0041-p. 3, section 0047; p. 4, sections 0080-0081; a spherical 3D model is projected to a 2D plane resulting in one or more subparts which read on projected images);  
generate, using the two-dimensional image, a corrected image by correcting one or more pixels forming a hole area which is included in the two-dimensional image and to which the three-dimensional model is not projected (p. 2, section 0041-p. 3, section 0047; p. 8, section 0178-p. 9, section 0190; various corrections are discussed, such as extending an active area into an inactive hole/seam area or filtering to create pixels in the inactive hole/seam area; the inactive hole/seam area is an area where the 3D image is to be projected by extending portions of the active area);  
generate encoded data by performing two-dimensional encoding on the corrected image (fig. 1, elements 107 and 108). 
Onno does not disclose, but Bar does disclose shifting the one or more projected images included in the two-dimensional image (p. 7, sections 0098-0105; shifting occurs in overlapping projected images that are part of an overall 2D panoramic image, away from a center of an overlap area and towards the edges of overlapping area; holes created by the shifting are filled via interpolation). The motivation for this is to calibrate, align and register overlapping areas (p. 2, sections 0035-0036).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Onno to shift the one or more projected images included in the two-dimensional image in order to calibrate, align and register overlapping areas as taught by Bar.

As to claim 2, Onno discloses wherein the hole area is corrected using a first pixel value of a first pixel in a first active area that is an active area to which the three-dimensional model is projected, the first active area being adjacent to the hole area (p. 2, section 0045; p. 9, section 0184; an adjacent block in an active area is used to set pixel values of the hole/seam inactive area).
 
As to claim 3, Onno discloses wherein the hole area is corrected by changing a pixel value of each of the one or more pixels forming the hole area to the first pixel value (p. 2, section 0045; p. 9, section 0184; an adjacent block in an active area is used to set pixel values of the hole/seam inactive area; the inactive area pixel values are set to a constant value equal to the adjacent block pixel value).
 
As to claim 4, Onno discloses wherein, in the two-dimensional image, the hole area is corrected further using a second pixel value of a second pixel in a second active area that is an active area opposite to the first active area, the hole area being interposed between the first active area and the second active area (fig. 10; p. 2, section 0046; p. 10, section 0219-section 0224; the hole/seam inactive area 1000 between two active areas F3R and F0 is corrected using a pixel from an assigned active area or other pixel-setting approaches like using a combination of the two areas). 
 
As to claim 5, Onno discloses wherein using the first pixel value and the second pixel value, the hole area is corrected by changing a pixel value of each of a plurality of pixels spanning the hole area from the first pixel to the second pixel to a pixel value that satisfies a relationship in which the pixel value is changed linearly from the first pixel value to the second pixel value, the relationship being between a position and the pixel value of each of the plurality of pixels (fig. 10; p. 2, section 0046; p. 10, section 0219-section 0224; the hole/seam inactive area 1000 between two active areas F3R and F0 is corrected using a pixel from an assigned active area or other pixel-setting approaches, one of which is linear or bilinear interpolation between two different adjacent pixels along a horizontal and/or vertical line, which in this case would involve pixels from both areas).
 
As to claim 6, Onno discloses wherein the two-dimensional encoding is a process of encoding the corrected image in units of blocks (p. 1, section 0020), and when a boundary between the blocks in the two-dimensional encoding is in the hole area, the hole area is corrected by changing (i) a plurality of first inactive pixels between the first pixel and the boundary to the first pixel value and (ii) a plurality of second inactive pixels between the second pixel and the boundary to the second pixel value (fig. 10; p. 2, section 0046; p. 10, section 0219-section 0224; the hole/seam inactive area 1000 between two active areas F3R and F0 is corrected using a pixel from an assigned active area, with a boundary drawn to determine which inactive pixels are assigned a first pixel value and which are assigned a second pixel value). 
 
As to claim 7, Onno discloses using the first pixel value of the first pixel and the second pixel value of the second pixel, the hole area is corrected by changing a pixel value of each of a plurality of pixels spanning the hole area from the first pixel to the second pixel to a pixel value that satisfies a relationship in which the pixel value is changed using a curve whose pixel value monotonically decreases from a first pixel value to a second pixel value, the relationship being between a position and the pixel value of each of the plurality of pixels (fig. 10; p. 2, section 0046; p. 10, section 0219-section 0224; the hole/seam inactive area 1000 between two active areas F3R and F0 is corrected using a pixel from an assigned active area or other pixel-setting approaches, one of which is linear or bilinear interpolation between two different adjacent pixels along a horizontal and/or vertical line, which in this case would involve pixel positions and values from both areas; a line from the larger value to the smaller value would read on a curve monotonically decreasing from first to second pixel value).
 
As to claim 8, Onno discloses wherein the first pixel is in the first active area and adjacent to the hole area, and the second pixel is in the second active area and adjacent to the hole area (fig. 10; p. 2, section 0046; p. 10, section 0219-section 0224; the hole/seam inactive area 1000 between two active areas F3R and F0 is corrected using a pixel from F3R and/or a pixel from F0, depending on which method of correction is chosen). 
 
As to claims 10 and 12, Onno discloses a three-dimensional model decoding device, comprising: 
a decoder (fig. 2) that: 
obtains encoded data into which a corrected image has been encoded (p. 4, sections 0085-0089; 2D image/video data is encoded and then received at the decoder), the corrected image being (i) a two-dimensional image that is generated by projecting a three-dimensional model to at least one two-dimensional plane (p. 4, sections 0080-0081; a spherical 3D model is projected to a 2D plane during encoding), and has been corrected, and (ii) an image in which one or more pixels in a hole area which is included in the two-dimensional image, and to which the three-dimensional model is not projected have been corrected (p. 2, section 0041-p. 3, section 0047; p. 8, section 0178-p. 9, section 0190; various corrections are discussed, such as extending an active area into a hole/seam inactive area or filtering to create pixels in the hole/seam inactive area during encoding; the inactive hole/seam area is an area where the 3D image is to be projected by extending portions of the active area);  
and outputs the three-dimensional model obtained by decoding the encoded data obtained (fig. 2; p. 4, sections 0090-0092; the 3D spherical model is reconstructed and video based on it is output). 
Onno does not disclose, but Bar does that the two-dimensional image includes one or more projected images that have been shifted (p. 7, sections 0098-0105; shifting occurs in overlapping projected images that are part of an overall 2D panoramic image, away from a center of an overlap area and towards the edges of overlapping area; holes created by the shifting are filled via interpolation). The motivation for this is to calibrate, align and register overlapping areas (p. 2, sections 0035-0036).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Onno to have the two-dimensional image include one or more projected images that have been shifted in order to calibrate, align and register overlapping areas as taught by Bar.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Onno in view of Bar and further in view of Budagavi (U.S. Publication 2018/0268570).

As to claim 9, Onno does not disclose, but Budagavi does disclose wherein the processor is further configured to execute the program and control the three-dimensional model encoding device to generate a two-dimensional binary map indicating whether each of a plurality of areas forming a two-dimensional area associated with the two-dimensional image is the hole area or the active area (p. 7, section 0083; p. 8, section 0090; a binary mask map is generated which indicates which 2D pixels have associated 3D point cloud model data vs. being in the hole area), wherein the encoder generates the encoded data by encoding the corrected image (p. 11, section 0130-p. 12, section 0131; the encoded data can include a projection to fill the unfilled pixels, which would read on a corrected image) and the two-dimensional binary map (p. 10, section 0109; p. 11, section 0119; p. 11, section 0126; p. 12, sections 0134-0136). The motivation for this is to allow a decoder to correctly reconstruct and generate the point cloud (p. 13, section 0145). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Onno and Bar to generate a binary map indicating whether each of a plurality of areas is the inactive area or the active area in order to allow a decoder to correctly reconstruct and generate a point cloud as taught by Budagavi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612